                      Case 20-21421-MAM              Doc 46       Filed 12/02/20   Page 1 of 2
Form CGFCRD3 (7/14/2020)

                                 United States Bankruptcy Court
                                            Southern District of Florida
                                              www.flsb.uscourts.gov
                                                                                       Case Number: 20−21421−MAM
                                                                                       Chapter: 11

In re:
Vrai Tabernacle de Jesus, Inc.
aka Vrai Tabernackle of Jesus Christ, Inc., fka True Tabernacle of Jesus
Christ, Inc.
1656 S Congress Ave.
West Palm Beach, FL 33406

EIN: 45−3840218


                                   NOTICE OF CONTINUED HEARING
                                               Per Hearing Held 12/01/2020



NOTICE IS HEREBY GIVEN that a hearing will be held before the Honorable Mindy A Mora
on December 15, 2020 at 01:30 PM,

by TELEPHONE through CourtSolutions LLC.

To participate through CourtSolutions, you must make a reservation in advance no later than 3:00
p.m., one business day before the date of the hearing. Reservations should be arranged online at
https://www.court−solutions.com If a party is unable to register online, a reservation may also be
made by telephone at (917) 746−7476.

**EFFECTIVE IMMEDIATELY** Until further notice or unless directed otherwise, the court will ONLY hold
hearings by TELEPHONE. Individuals not represented by counsel will be able to use the telephonic
services FREE of charge. All attorneys shall advise their clients NOT to appear at the courthouse.

to consider the following:

Motion to Dismiss Case Filed by Creditor E&Y Assets, LLC (20)

THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as to the extent required under Local Rules 2002−1(F) and
9073−1(B). Any party who fails to properly serve any pleadings or other paper may be denied the
opportunity to be heard thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 12/2/20                                                 CLERK OF COURT
Case 20-21421-MAM   Doc 46     Filed 12/02/20   Page 2 of 2

                             By: Maria Romaguera−Serfaty
                             Courtroom Deputy
